Investor Meetings June 2, Forward-Looking Statements Agenda • Southern Union Company Overview • Creating Shareholder Value • 2007 Accomplishments/Recent Announcements • Segment Information & Growth Drivers • 2008 Financial Outlook • Conclusion • Appendix Southern Union Company Overview Southern Union Transformation Map of Operations Business Segments Transportation & Storage • Vast pipeline network with access to diverse supply sources and growing markets • Approximately 15,000 miles of interstate pipelines with transportation capacity of 7.8 Bcf/d • North America’s largest liquefied natural gas (LNG) import terminal with peak send out of 2.1 Bcf/d and storage of 9 Bcf • Interests in approximately 94 Bcf of storage Gathering & Processing • Extensive system in the prolific Permian Basin • Approximately 4,800 miles of pipelines • Five processing plants (four active) with a capacity of 470 MMcf/d • Eight treating plants (five active) with a capacity of 765 MMcf/d Distribution & Other • Distribution serves approximately 550,000 customers in Missouri and Massachusetts • PEI Power Corporation owns interests in and operates 70 MW of generating assets which supply electricity into the PJM Grid Creating Shareholder Value Value Creation • Value creation will come from: – Organic growth projects – Strategic initiatives – Prudent financial management Organic Growth Projects • Vast pipeline network with access to multiple supply sources and diverse markets will help fuel organic growth • Analyze trends in the natural gas industry to identify opportunities • Recent open seasons: – FGT Phase VIII expansion – FGT Pascagoula lateral to serve GulfLNG Energy, LLC import terminal – Longville – Henry Hub expansion on Trunkline Gas • Southern Union Gas Services is well positioned to capture potential opportunities resulting from the development of the West Texas Barnett Shale Strategic Initiatives • Evaluate and pursue market opportunities – Strategic acquisitions – Partnership or joint venture opportunities • Continue to evaluate market conditions for creating an MLP for gathering and processing assets Prudent Financial Management • Preservation of investment grade ratings is important for: – Lower financing costs/eliminates collateral requirements – Improves rate making and regulatory relationships • Free cash flow may be used for: – Organic growth projects – Share repurchases – Increased dividends § SUG recently announced 50% increase in annual dividend effective 4Q07 to $.60 per share from $.40 per share – Debt repayment • Actively manage operating expenses 2007 Accomplishments & Recent Announcements Significant Events - 2007 • Completed Trunkline Field Zone expansion with capital cost, excluding capitalized interest, of $255MM and EBITDA of $30 to $37MM • Completed FGT Phase VII expansion with capital cost of $60MM and EBITDA of $10MM • Successfully completed rate case filings at both LDC properties • Increased annual cash dividend by 50% to $.60 per share Recent Announcements • Increased Trunkline IEP project cost, excluding capitalized interest, to $365 million and EBITDA to $60 to $65 million • Florida Gas Transmission announced $2.1 billion Phase VIII expansion with a spring 2011 in-service date – 80% of capacity contracted for 25 year terms • Announced 2008 EBITDA guidance of $850 to $890 million, EPS guidance of $1.80 to $1.90 per share and capital expenditures guidance of $510 to $575 million • Announced several additions to SUGS’ hedging program Transportation & Storage Transportation & Storage Assets T&S Growth Drivers Trunkline Field Zone Expansion Trunkline LNG: Infrastructure Enhancement Project FGT Phase VIII Expansion FGT Phase VIII Expansion Timeline FGT Pascagoula Lateral Gathering & Processing Map of Operations SUGS Overview • Located in prolific, long-lived Permian Basin • Approximately 4,800 miles of gas and liquids pipelines covering 16 counties in West Texas/Southeast New Mexico • Two fully-integrated midstream systems connected via high-pressure pipeline network – North System: Jal and Keystone – South System: Coyanosa, Mi Vida, Tippett and Grey Ranch – Integration: 24-inch high-pressure pipeline • Four active cryogenic plants and five active treating plants • Attractive downstream markets – Residue: California, Mid-Con, Texas – NGLs: Mont Belvieu • Attractive contract mix – 96% + POP / Fee-based North System • Consists of the Jal and Keystone Systems – Large diameter predominately low pressure pipelines – Wellhead volume of 243,000 MMBtu/d of 5.0 GPM sour gas – 220 MMcf/d cryogenic plant capacity – 21,800 bbls/d NGL production – 40 tons/d sulfur plant capacity – Recent compression and high pressure pipeline upgrades – Completion of sour gas 16-inch transfer line in June South System • Consists of the Mi Vida, Coyanosa and Tippett Systems – High pressure integrated sweet and sour gas gathering system – Wellhead volume 348,000 MMBtu/d – 190 MMcf/d cryogenic processing capacity – Plant inlet of 175 MMcf/d of 3.5 GPM gas producing 11,500 bbls/d of NGLs – 370 MMcf/d treating capacity with 115 MMcf/d current throughput – Third Party Processing 18.8 MMcf/d • Grey Ranch System – High CO2 gathering and treating system – Earn fixed fee for removing CO2 volumes – 87 MMcf/d current throughput – Expect significant volume growth High
